Citation Nr: 0110948	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-47 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the feet.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active duty from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that determination, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen previously denied claims of service 
connection for arthritis of the feet and knees.  The 
appellant disagreed and requested a hearing at the RO.  The 
RO Hearing Officer in September 1996 affirmed the prior July 
1996 rating decision.  The appellant disagreed and this 
appeal ensued.

FINDINGS OF FACT

1. Evidence submitted subsequent to the September 1995 rating 
decision concerning arthritis of the feet is not probative 
and is cumulative of evidence presented previously.

2. Evidence submitted subsequent to the September 1995 rating 
decision concerning arthritis of the knees is not 
probative and is cumulative of evidence presented 
previously.


CONCLUSIONS OF LAW

1.  The Board's September 1995 rating decision that denied 
service connection for arthritis of the feet is final; new 
and material evidence has not been submitted, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156(a) (2000). 

2. The Board's September 1995 rating decision that denied 
service connection for arthritis of the knee is final; new 
and material evidence has not been submitted, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final RO rating decision may not normally be addressed 
again, unless the appellant submits new and material 
evidence.  38 C.F.R. §§ 3.104, 3.156(a).

New and material evidence means evidence not 
previously submitted to agency decision-makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  

On November 9, 2000, while this appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, eliminating the requirement of a well-grounded claim 
and fundamentally altering VA's duty to assist.  As a result 
of the VCAA, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Act did not alter the jurisdictional requirement for 
submitting new and material evidence.  However, the VCAA 
requires VA to provide the appellant with proper notice of 
required information and evidence.  VCAA, Pub. L. 106-475, 
§ 3(f), 114 Stat. 2096, 2097-98 (2000).  The record 
demonstrated that the RO provided the appellant with notice 
of the requirements for submitting new and material evidence 
in the statement of the case dated August 1996.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
Consequently, the prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  

Firstly, the RO denied the service-connected arthritis of the 
feet claim in September 1995 because the service discharge 
examination did not show that he had arthritis of the feet.  
The RO noted that the in-service January 1967 medical 
examination reflected that the appellant complained of foot 
pain, but the examining orthopedic surgeon found no pes 
planus.  The RO further stated that the record included a VA 
examination dated November 1994 that diagnosed degenerative 
joint disease of the feet consistent with age and bilateral 
plantar faciitis.  The RO also established that the appellant 
reported that his arthritis of the feet was congenital and 
aggravated by service.  However, the RO found no medical 
evidence to support that assertion.  

Secondly, the RO denied the appellant's service-connected 
arthritis of the knees claim in September 1995 because there 
was no evidence in the service medical records of any knee 
condition.  Service medical records only note a scar on the 
knee.  The RO reviewed an x-ray that revealed minimal 
narrowing of the medial articular space, bilaterally, and 
degenerative joint disease had been diagnosed.  However, 
there was no evidence that connected the appellant's 
arthritis of the knees with his service.

Subsequent to the September 1995 rating decision, the 
appellant submitted a medical examination dated June 1996, in 
which a VA examiner stated that the appellant had a history 
of arthritis of the feet and knees and that he had treatment 
in-service related thereto.  It appears that the examiner's 
comment was based on the appellant's statements to the 
examiner at the time examination.  Even so, "[e]vidence 
which is simply information recorded by a medical examiner," 
is not probative.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although the February 1996 VA examination 
demonstrated that the appellant had arthritis of the feet and 
knees, there is no medical evidence to establish that there 
is a link between his arthritis of the feet and knees and his 
military service.  Thus, although the evidence submitted is 
new because the VA had not considered it in the prior rating 
decision, it is not material because it does not establish a 
link with his service.

Additional evidence received into the record since September 
1995 included a medical examination dated September 1996.  
The evidence demonstrated that the appellant had 
metatarsalgia and high arches, but did not establish a link 
to service.  Therefore, although the evidence is new, it is 
not probative.  

The appellant submitted a statement dated September 1996 that 
as a result of in-service foot problems, he had to switch in-
service military duties to avoid prolonged standing.  
However, this evidence is not new because it was available to 
the RO as noted in the VA medical examination dated November 
1994, and therefore, is cumulative of evidence previously of 
record.  

The record also reflected that based on the RO hearing in 
September 1996, the RO attempted unsuccessfully to acquire 
medical records from Reynolds Metal Company, his former 
employer, and Northwestern Life, a company where he applied 
for life insurance.  The RO notified the appellant that there 
was no response to the RO's request for records.  

In addition, during the RO hearing in September 1996, the 
appellant testified that improperly fitted boots aggravated 
the problems with his feet while in Vietnam.  He acknowledged 
that he fractured his leg below the knee in 1973 or 1974.  
Furthermore, he testified that he worked as a heavy machine 
operator post-service, which affected his knees.  However, 
there was nothing in the hearing testimony that provided new 
and material evidence because the testimony was cumulative of 
evidence previously of record, supra, or was not probative 
and, thus, not material.  His testimony did not include any 
evidence establishing a link between his current arthritis of 
the knee and feet and his service.  

Thus, the additional evidence in this case does not suggest a 
relationship between a current disorder and the appellant's 
service.  In light of the foregoing, the Board concludes that 
the appellant has not submitted new and material evidence to 
reopen the claim.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for arthritis 
of the feet, the appeal is denied.

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for arthritis 
of the knees, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

